WOODLEY, Judge.
The offense is the unlawful possession of heroin; the punishment, 22 years.
Trial was before a jury upon a plea of guilty. Appellant testified that he pleaded guilty because he was guilty of having possession of heroin which he acquired in Paris, France, and was ready to serve whatever sentence the jury might see fit as proper and fair punishment for him.
*335The State’s evidence showed that a city-detective arrested appellant in Dallas and took from him two ounces of heroin.
No brief has been filed in appellant’s behalf and we find no error which, under the record, would authorize reversal.
The judgment is affirmed.